OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21308 Alger Global Growth Fund (Exact name of registrant as specified in charter) 111 Fifth Avenue, New York, New York 10003 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South, New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 ITEM 1. Schedule of Investments. - 2 - ALGER GLOBAL GROWTH FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—96.3% SHARES VALUE AUSTRALIA—1.4% DIVERSIFIED METALS & MINING—1.4% BHP Billiton Ltd. 19,000 $ 385,553 (Cost $299,133) BRAZIL—1.1% DRUG RETAIL—0.3% Raia Drogasil SA 4,411 91,676 REAL ESTATE OPERATING COMPANIES—0.8% BR Malls Participacoes SA* 47,061 219,007 TOTAL BRAZIL (Cost $246,710) CANADA—4.0% DIVERSIFIED BANKS—1.1% Royal Bank of Canada 4,500 323,563 LIFE & HEALTH INSURANCE—1.9% Manulife Financial Corp. 15,500 297,206 Sun Life Financial, Inc. 5,500 217,092 OIL & GAS EXPLORATION & PRODUCTION—1.0% Encana Corp. 23,000 293,598 TOTAL CANADA (Cost $1,058,909) CHINA—3.5% INTERNET SOFTWARE & SERVICES—3.5% Alibaba Group Holding Ltd.#* 4,162 421,652 Tencent Holdings Ltd. 22,385 585,265 (Cost $418,983) FRANCE—3.2% DIVERSIFIED BANKS—1.5% BNP Paribas SA 4,400 281,502 Societe Generale SA 3,000 146,676 INTEGRATED OIL & GAS—1.7% TOTAL SA 9,528 482,116 TOTAL FRANCE (Cost $858,569) GERMANY—2.3% AUTOMOBILE MANUFACTURERS—0.6% Bayerische Motoren Werke AG 2,000 182,637 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% KION Group AG 3,000 182,849 INTEGRATED TELECOMMUNICATION SERVICES—0.5% Deutsche Telekom AG 8,000 140,069 MULTI-LINE INSURANCE—0.6% Allianz SE 1,000 169,980 TOTAL GERMANY (Cost $638,057) - 3 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE HONG KONG—0.6% CONSTRUCTION & ENGINEERING—0.6% China State Construction International Holdings Ltd. 112,000 $ 181,995 (Cost $156,131) INDIA—1.3% DIVERSIFIED BANKS—1.0% HDFC Bank Ltd. 13,850 296,585 TOBACCO—0.3% ITC Ltd.* 21,479 82,278 TOTAL INDIA (Cost $305,286) INDONESIA—0.3% AUTOMOBILE MANUFACTURERS—0.3% Astra International Tbk PT 131,100 78,159 (Cost $72,233) JAPAN—5.1% AUTOMOBILE MANUFACTURERS—1.9% Fuji Heavy Industries Ltd. 6,000 240,150 Toyota Motor Corp. 5,200 302,462 COMMODITY CHEMICALS—0.5% Toray Industries, Inc. 15,000 129,913 DIVERSIFIED BANKS—1.2% Mitsubishi UFJ Financial Group, Inc. 52,496 336,234 LIFE & HEALTH INSURANCE—1.5% Dai-ichi Life Holdings, Inc. 14,000 253,861 T&D Holdings, Inc.* 12,000 177,814 TOTAL JAPAN (Cost $1,371,417) NETHERLANDS—3.8% DIVERSIFIED BANKS—1.0% ING Groep NV 20,127 289,170 FOOD RETAIL—0.4% X5 Retail Group NV*,(a) 3,614 121,250 PERSONAL PRODUCTS—0.7% Unilever NV 5,000 202,828 SEMICONDUCTOR EQUIPMENT—1.2% ASML Holding NV# 2,700 327,780 SEMICONDUCTORS—0.5% NXP Semiconductors NV* 1,450 141,882 TOTAL NETHERLANDS (Cost $1,009,985) NORWAY—0.5% PACKAGED FOODS & MEATS—0.5% Orkla ASA 16,000 149,295 (Cost $153,329) - 4 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE PHILIPPINES—0.3% DIVERSIFIED BANKS—0.3% Metropolitan Bank & Trust Co. 42,650 $ 69,987 (Cost $70,017) SOUTH AFRICA—0.5% OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% FirstRand Ltd.* 41,605 154,869 (Cost $162,757) SOUTH KOREA—1.7% AUTO PARTS & EQUIPMENT—0.7% Mando Corp. 912 198,035 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.0% Samsung Electronics Co., Ltd. 172 295,192 TOTAL SOUTH KOREA (Cost $411,579) SPAIN—0.6% DIVERSIFIED BANKS—0.6% Banco Santander SA* 30,000 167,622 (Cost $156,200) SWEDEN—0.7% DIVERSIFIED BANKS—0.7% Nordea Bank AB* 16,000 193,155 (Cost $161,221) SWITZERLAND—0.5% IT CONSULTING & OTHER SERVICES—0.5% Luxoft Holding, Inc.* 2,543 149,656 (Cost $144,787) TAIWAN—0.5% TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.5% Ennoconn Corp. 9,000 130,135 (Cost $143,117) UNITED KINGDOM—2.0% INTEGRATED OIL & GAS—1.5% Royal Dutch Shell PLC., Cl. B 15,000 423,717 PHARMACEUTICALS—0.5% GlaxoSmithKline PLC. 8,000 154,618 TOTAL UNITED KINGDOM (Cost $564,047) UNITED STATES—62.4% AEROSPACE & DEFENSE—1.6% Lockheed Martin Corp. 1,200 301,596 Northrop Grumman Corp. 600 137,448 APPLICATION SOFTWARE—0.5% salesforce.com, Inc.* 1,800 142,380 BIOTECHNOLOGY—2.9% Biogen, Inc.* 500 138,620 BioMarin Pharmaceutical, Inc.* 1,100 96,393 Celgene Corp.* 1,900 220,685 Gilead Sciences, Inc. 1,750 126,787 - 5 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) BIOTECHNOLOGY—(CONT.) Incyte Corp.* 1,000 $ 121,210 Vertex Pharmaceuticals, Inc.* 1,500 128,805 BREWERS—0.5% Molson Coors Brewing Co., Cl. B 1,500 144,780 BROADCASTING—1.1% CBS Corp., Cl. B 4,650 299,878 BUILDING PRODUCTS—0.5% Fortune Brands Home & Security, Inc. 2,700 148,851 CABLE & SATELLITE—2.9% Comcast Corporation, Cl. A 11,000 829,620 COMMUNICATIONS EQUIPMENT—0.3% Palo Alto Networks, Inc.* 500 73,780 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.3% Allison Transmission Holdings, Inc. 6,000 209,880 Wabtec Corp. 1,800 155,952 CONSTRUCTION MATERIALS—0.5% Vulcan Materials Co. 1,200 153,996 DIVERSIFIED BANKS—2.7% JPMorgan Chase & Co. 6,300 533,169 Wells Fargo & Co. 4,000 225,320 ELECTRICAL COMPONENTS & EQUIPMENT—2.6% Acuity Brands, Inc. 1,450 300,483 AMETEK, Inc. 5,000 255,500 Rockwell Automation, Inc. 1,200 177,588 FINANCIAL EXCHANGES & DATA—0.7% IntercontinentalExchange Group, Inc. 3,500 204,260 HEALTH CARE EQUIPMENT—0.5% DexCom, Inc.* 1,800 142,470 HEALTH CARE TECHNOLOGY—0.6% Medidata Solutions, Inc.* 3,500 173,390 HOUSEWARES & SPECIALTIES—0.7% Newell Brands, Inc. 4,000 189,320 INDUSTRIAL CONGLOMERATES—1.0% Honeywell International, Inc. 2,300 272,136 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 1,500 209,640 INDUSTRIAL MACHINERY—0.6% Dover Corp. 2,300 178,825 INTEGRATED OIL & GAS—1.8% Chevron Corp. 4,500 501,075 INTEGRATED TELECOMMUNICATION SERVICES—2.1% AT&T, Inc. 14,000 590,240 INTERNET RETAIL—1.7% Amazon.com, Inc.* 600 494,088 - 6 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) INTERNET SOFTWARE & SERVICES—4.0% Alphabet, Inc., Cl. C* 800 $ 637,432 Facebook, Inc., Cl. A* 3,700 482,184 Palantir Technologies, Inc., Cl. A* ,@ 3,176 19,310 INVESTMENT BANKING & BROKERAGE—1.2% Morgan Stanley 8,200 348,418 LIFE & HEALTH INSURANCE—2.1% Lincoln National Corp. 3,500 236,285 MetLife, Inc. 7,000 380,870 MANAGED HEALTH CARE—4.4% Aetna, Inc. 4,700 557,467 Cigna Corp. 1,600 233,952 UnitedHealth Group, Inc. 2,900 470,090 MOVIES & ENTERTAINMENT—0.9% The Walt Disney Co. 2,300 254,495 OIL & GAS EQUIPMENT & SERVICES—0.8% Halliburton Company 4,000 226,280 OIL & GAS EXPLORATION & PRODUCTION—6.5% Anadarko Petroleum Corp. 4,600 319,838 ConocoPhillips 8,000 390,080 Devon Energy Corp. 6,800 309,672 EOG Resources, Inc. 2,000 203,160 Pioneer Natural Resources Co. 2,500 450,575 Whiting Petroleum Corp.* 16,000 177,440 OTHER DIVERSIFIED FINANCIAL SERVICES—2.5% Bank of America Corp. 25,000 566,000 Citigroup, Inc. 2,500 139,575 PHARMACEUTICALS—1.3% Allergan PLC. 400 87,556 Bristol-Myers Squibb Co. 5,650 277,754 SEMICONDUCTORS—0.9% Broadcom Ltd. 1,250 249,375 SPECIALTY CHEMICALS—2.3% PPG Industries, Inc. 2,000 200,020 The Sherwin-Williams Co. 950 288,620 WR Grace & Co. 2,500 173,350 SYSTEMS SOFTWARE—–% Choicestream, Inc.* ,@,(b) 1,969 – TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.5% Apple, Inc. 5,000 606,750 Western Digital Corp. 5,000 398,650 - 7 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) TOBACCO—0.7% Philip Morris International, Inc. 2,000 $ 192,260 TRADING COMPANIES & DISTRIBUTORS—2.2% Fastenal Co. 6,000 298,080 HD Supply Holdings, Inc.* 3,700 156,510 MSC Industrial Direct Co., Inc. 1,600 163,440 TRUCKING—1.3% JB Hunt Transport Services, Inc. 2,000 198,160 Old Dominion Freight Line, Inc. 2,000 176,560 TOTAL UNITED STATES (Cost $16,535,586) TOTAL COMMON STOCKS (Cost $24,938,053) PREFERRED STOCKS—1.1% SHARES VALUE UNITED STATES—1.1% BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc., Series D* ,@,(b) 33,858 114,440 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 12,951 78,742 Palantir Technologies, Inc., Cl. D* ,@ 1,687 10,257 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 1,728 98,185 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(b) 16,980 – Choicestream, Inc., Cl. B* ,@,(b) 36,618 – – TOTAL UNITED STATES (Cost $340,540) TOTAL PREFERRED STOCKS (Cost $340,540) WARRANTS—–% SHARES VALUE UNITED STATES—–% SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(b) 4,637 – (Cost $4,633) CORPORATE BONDS—0.0% VALUE UNITED STATES—0.0% SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(b) 4,637 4,637 (Cost $1,147) - 8 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 55,986 $ 60,991 (Cost $55,986) Total Investments (Cost $25,340,359) (c) 97.6 % 27,784,708 Other Assets in Excess of Liabilities 2.4 % 671,902 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Global Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 5 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 386,562 1.36 % (b) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (c) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $25,514,093, amounted to $2,270,615 which consisted of aggregate gross unrealized appreciation of $3,042,731 and aggregate gross unrealized depreciation of $772,116. See Notes to Financial Statements - 9 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: Alger Global Growth Fund (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund’s investment objective is long-term capital appreciation. It seeks to achieve its objective by investing in equity securities in the United States and foreign countries. The Fund’s foreign investments will include securities of companies in both developed and emerging market countries. The Fund offers Class A, C, I and Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Fund values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Fund invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. - 10 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Fund. Unobservable inputs are inputs that reflect the Fund’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value - 11 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Fund’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Fund will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2017 in valuing the Fund’s investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with its investments, the Fund has determined that presenting them by security type and sector is appropriate Alger Global Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 3,068,844 $ 2,067,401 $ 1,001,443 — Consumer Staples 984,367 458,290 526,077 — Energy 3,777,551 2,871,718 905,833 — Financials 6,009,213 3,471,758 2,537,455 — Health Care 2,929,797 2,775,179 154,618 — Industrials 3,495,853 3,131,009 364,844 — Information Technology 4,661,423 3,631,521 1,010,592 19,310 Materials 1,541,092 1,025,626 515,466 — Real Estate 219,007 — 219,007 — Telecommunication Services 730,309 590,240 140,069 — TOTAL COMMON STOCKS $ CORPORATE BONDS Information Technology 4,637 — — 4,637 PREFERRED STOCKS Health Care 212,625 — — 212,625 Information Technology 88,999 — — 88,999 TOTAL PREFERRED STOCKS $ — — $ SPECIAL PURPOSE VEHICLE Financials 60,991 — — 60,991 WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ - 12 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Global Growth Fund Common Stocks Opening balance at November 1, 2016 $ 24,296 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (4,986 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2017 19,310 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (4,986 ) Alger Global Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 368,937 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (67,313 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2017 301,624 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (67,313 ) - 13 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Global Growth Fund Corporate Bonds Opening balance at November 1, 2016 $ 4,637 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (4,637 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (4,637 ) Special Purpose Alger Global Growth Fund Vehicle Opening balance at November 1, 2016 $ 58,175 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 2,816 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2017 60,991 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 2,816 - 14 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Global Growth Fund Warrants Opening balance at November 1, 2016 $ 4,544 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (4,544 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (4,544 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobervable Weighted January 31, 2017 Methodology Input Input/ Range Average Alger Global Growth Fund Common Stock $ 19,310 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 98,185 Market Scenario Probability 80-100% N/A Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred Stocks 203,439 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 30.36% Scenario Probability 10-50% N/A Corporate Bonds 4,637 Income Discount Rate 40% N/A Approach Special Purpose Vehicle 60,991 Market Revenue Multiple 3.0x-4.2x N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation - 15 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Global Growth Fund $ 1,159,286 $ 672 $ 1,158,614 — Total $ $ $ 1,158,614 — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Fund seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Fund invests in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Fund purchases call options to increase its exposure to the stock market and also provide diversification of risk. The Fund purchases put options in order to protect from significant market declines that may occur over a short period of time. The Fund can write covered call and cash secured put options to generate cash flows while reducing the volatility of the Fund’s portfolio. The cash flows may be an important source of the Fund’s return, although written call options may reduce the Fund’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Fund with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. The Fund’s option contracts were not subject to any rights of offset with any counterparty. All of the Fund’s options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending January 31, 2017 - 16 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Fund because the Fund or its affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Global Growth Fund Common Stocks Choicestream Inc.* 1,969 — — 1,969 — $ 0 Preferred Stocks Choicestream, Inc. 53,598 — — 53,598 — 0 Class A & Class B* Prosetta Biosciences, 33,858 — — 33,858 — 114,440 Inc.* Corporate Bonds Choicestream Inc., 4,637 — — 4,637 — 4,637 11.0%, 08/05/18* Warrants Choicestream Inc., 4,637 — — 4,637 — 0 06/22/26* - 17 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 18 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alger Global Growth Fund By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 27, 2017 - 19 -
